 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 316 Grapetree Shores, Inc.
 d/b/a 
Divi Carina Bay Resort
 and
 Virgin Islands Workers Union
. Case 24
ŒCAŒ10700 December 29, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER 
 AND 
HAYES
 On February 8, 2008, Administrative Law Judge Paul 
Bogas issued th
e attached decision.
1  The Respo
ndent 
filed exce
ptions, a supporting brief, and a reply brief.  
The General Counsel filed an answering brief.
 The National Labor Relations Board has del
egated its 
authority in this procee
ding to a three
-member panel.
 The Boa
rd has considered the dec
ision and the record 
in light of the exceptions and briefs
2 and has d
ecided to 
affirm the judge
™s rulings, findings,
3 and concl
usions and 
to adopt the recommended O
rder
 as modified
.4 The judge found that the Respondent violated Sec
tion 
8(a)(1) of the Act by announcing an improved 401(k) 
plan 2 days before a representation election among its 
production and maintenance employees.  In its exce
p-tions, the Respondent argues, among other things, that its 
announcement was lawful under the 
Board
™s decision in 
Weather Shield of Connecticut
, 300 NLRB 93 (1990).  
We disagree.
 In 
Weather Shield
, the employer announced a new 
pension plan 1 day before a representation election.  The 
Board found no violation because the details of the pe
n-
sion plan 
were already known and the plan was to b
e-come effective on a date certain, shortly after the ele
c-1 This case was originally consolidated with a related repre
sentation 
case, Case 24
ŒRCŒ8566
.  In an unpublished Decision, Order, and D
i-rection, dated July 30, 2008, the Board
 severed and remanded that case 
to the Regional Director for Region 24 for further processing, which 
resulted in the Union™s certif
ication as 
the exclusive collective
-bargaining repr
esentative of the unit employees.  See 355 NLRB 
1169
 (2010).  The Respondent sought to test that certification by refu
sing to 
bargain.  On December 7, 2010, the Board granted the General Cou
n-
sel™s 
Motion for 
Summary 
Judgment in Case 24
ŒCAŒ11101.  356 
NLRB 
273
.  A
ccordingly, only Case 24
ŒCAŒ10700 is now before us.
 2 We deny the Respondent™s request for oral argument, as the record, 
exceptions, and briefs adequately present the issues and the p
ositions of 
the parties.
 3 The Respondent has excepted to some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relevant ev
idence convinces us that
 they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 4 We shall modify the judge™s recommended Order to provide for the
 posting of the notice in accord with 
J. Picini Flooring, 
356 NLRB 
11
 (2010).  For the reasons stated in his dissenting opinion in 
J. Picini 
Flooring,
 Member Hayes would not require electronic distribution of 
the notice.
 tion.  In those circumstances, the Board concluded that 
the employer
™s announcement was more akin to the pe
r-missible publicizing of an existing benefit than to
 the 
announcement of a new or future benefit.  
Id.
 at 96
Œ97.
 Here, by contrast, the Respondent had neither esta
b-lished the details of the improved 401(k) plan nor settled 
on a date for implementation before announcing it.  Even 
by the date of the hearing, 
4 months later, the Respon
d-ent had yet to finalize or implement the i
mproved plan.  
Given these facts, the Respondent
™s rel
iance on 
Weather 
Shield
 is misplaced.  See 
Audubon R
egional Medical 
Center
, 331 NLRB 374, 374 fn. 5 (2000) (distinguishing 
Weather Sh
ield
 and finding the e
mployer
™s election
-eve 
announcement of new benefits unlawful, where those 

benefits were conditioned on future action by the e
m-ployer and critical details, including their effective date, 

were not set until months later); 
KOFY TV
-20, 332 NLRB 771, 792
Œ793 (2000) (disti
nguishing 
Weather 
Shield
 and finding the employer
™s preelection a
n-nouncement of a new 401(k) benefit unlawful because 
the employer was still negotiating with providers at the 
time and did not select a provider until 2 mont
hs later).
5 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge 
as 
modified below 
and orders that the Respondent, 
Grap
etree Shores, Inc. d/b/a Divi Carina Bay Resort
, Chri
stiansted, 
St. Croix, 
U.S. 
Virgin I
slands
, its officers, 
agents, su
ccessors, and assigns
, shall take the action set 
forth in the reco
mmended Order
 as modified.
 Substitute the following for paragraph 2(a).
 ﬁ(a) 
Within 14 days after service by the R
egion, post at 
its 
Christiansted, St. Croix,
 U.S. Virgin Islands 
facility, 
copies of the attached notice marked ﬁAppendix.ﬂ
18 Cop-ies of the notice, on forms provided by the Regional D
i-rector for Region 
24, after being signed by the Respon
d-5 In affirming the judge™s finding 
of a violation, we rely, for the re
a-sons explained above and in the judge™s decision, on the fact that the 
improved 401(k) plan was not an existing ben
efit on the date of the 
Respondent™s announc
ement. 
 We therefore find it unnecessary to rely 
on the addit
ional reasons cited by the judge, including his finding that 
the Respondent never informed employees about the new benefits 
before the critical period when it had reached ea
rlier ﬁmilestonesﬂ in 
the process of negotiating them, and the lack of evidence sho
wing that 
the Respondent had made such announcements immediately after go
v-
ernme
ntal approval of earlier agreements providing for new benefits.
 Member Hayes would find that the Respo
ndent™s announcement of a 
pending improved benefit, made possible by recent
ly obtained 
Gov-
ernment approval, was protected speech within the meaning of Sec. 
8(c), notwithstanding that all details of the 401(k) plan were not fina
l-ized at the time of the announcement.  He acknowledges that the majo
r-ity™s finding of a violation is su
pported by Board precedent, which he 
would either overrule, if necessary, or decline to extend to the facts 

pr
esented here.
 356 NLRB No. 60
                                                                                                                        DIVI CARINA BAY RESO
RT 317 ent™s authorized representative, shall be posted by the 
Respo
ndent and maintained for 60 consecutive days in 
conspicuous places including all places where notices to 
employees are customarily posted.  
In addition to phys
i-cal posting of paper notices, notices shall be distributed 

electronically, such as by email, pos
ting on an intranet or 
an internet site, and/or other electronic means, if the R
e-spondent customarily commun
icates with its employees 
by such means.  
Reasonable steps shall be taken by the 
Respo
ndent to ensure that the notices are not altered, 
defaced, or 
covered by any other material. In the event 
that, during the pendency of these proceedings, the R
e-spondent has gone out of business or closed the facility 

involved in these proceedings, the Respondent shall d
u-
plicate and mail, at its own expense, a copy of
 the n
otice 
to all current employees and former employees employed 

by the Respo
ndent at any time since 
July 11, 2007
.ﬂ  Jose L. Ortiz, Esq.
, for the General Counsel.
 Charles E. Engeman, Esq. (Ogletree, Deakins, Nash, Smoak & 
Steward, LLC)
, of St. Thomas, U
.S. Virgin Islands, for the 
Respondent.
 Charlesworth Nicholas
, of Christiansted, St. Croix, U.S. Vi
rgin 
Islands, for the Charging Party.
 DECISION
 STATEMENT OF THE 
CASE
 PAUL 
BOGAS
, Administrative Law Judge.  I heard these co
n-solidated unfair labor practice 
and representation cases in 
Christiansted, St. Croix, U.S. Virgin Islands, on Nove
mber 6, 
2007.  The Virgin Island Workers Union (the Union) filed the 
charge on July 12, 2007,
1 regarding alleged unfair labor pra
c-tices by Grapetree Shores, Inc. d/b/a Divi C
arina Bay Resort 
(the Respondent) in advance of a July 13 representation ele
c-tion.  Seven of the ballots submitted in that election were cha
l-lenged, and that number was sufficient to affect the results of 
the ele
ction.
2  Both the Union and the Respondent f
iled timely 
objections to preelection conduct.  On September 19, the 
Re-
gional 
Director 
for
 Region 24 issued a report and recommend
a-tion on challenged ballots and objections which directed that a 

hearing be co
nducted regarding two of the challenged ballots,
 two of the Union
™s objections, and four of the Respondent
™s obje
ctions.  On September 26, the Regional Director issued a 
complaint order consolidating the unfair labor practice and 
representation cases, and notice of hearing.  The Regional D
i-rector issued
 a supplemental report on October 11, which d
i-rected that another one of the Respondent
™s objections be co
n-solidated for hearing with the other outstanding issues.  The 
Respondent filed a timely answer in which it denied commi
t-ting any of the unfair labor 
pra
ctices alleged in the complaint.
 1 All dates are in 2007, unless otherwise i
ndicated.
 2 Of the 87 unchallenged ballots, 45 were cast in favor of represent
a-tion by th
e Union, and 42 were cast against representation by the U
n-
ion.
 The unfair labor practices complaint alleges that the R
e-spondent violated Section 8(a)(1) of the National Labor Rel
a-tions Act (the Act) on or about July 11 by:  impliedly threate
n-ing its employees with reprisals if the U
nion was voted in, and 
announcing the implement
ation of a 401(k) plan just prior to 
the representation election.   The two 
union objections being 
adjudicated in this proceeding are based on the same conduct 

alleged in the complaint.  As for the Respondent
™s objections, 
two are based on the allegation that, in the days before the ele
c-tion, an employee who acted as the U
nion
™s election observer 
told banquet depar
tment employees that they were the reason 
the Union lost a previous election and that if the Union
 did not 
win the upcoming election 
ﬁyou will see what happens.
ﬂ  Two 
other objections made by the Respondent are based on the all
e-gation that, on the day before the election, the same employee, 
while in the employee di
ning room, stated
, ﬁI does thank God I
 don™t come to work with a gun because I will kill a lot of pe
o-ple and they will be sorry.
ﬂ  The R
espondent withdrew its fifth 
objection after co
mpletion of the trial.  
(R. 
Br. at
 11Œ12.
)  One 
of the two challenged ballots is that of Matthew Moore.  The 
Union challenged that ballot and contends that it should not be 
counted because Moore did not begin working until after the 
May 27 eligibility date.  The other challenged ballot was su
b-mitted by Felicia Dixon.  The NLRB 
agent cha
llenged that 
ballot and the R
espondent contends that Dixon is ineligible to 
vote because she is u
nable to work due to an injury and has no 
reasonable expectation of returning to work.
3 On the entire record, including my observation of the d
e-meanor of the witnesses, and after consideri
ng the briefs filed 
by the General Counsel and the Respondent, I make the follo
w-ing 
 FINDINGS OF 
FACT
 I.  JURISDICTION
 The Respondent, a corporation with an office and place of 
business in Christiansted, St. Croix, U.S. Virgin Islands, ope
r-ates a hotel and
 casino where it annually derives gross rev
enues 
in excess of $500,000 and purchases and receives goods valued 
in excess of $50,000 directly from points outside the U.S. Vi
r-gin I
slands.  The Respondent admits, and I find, that it is an 
employer engaged in 
commerce within the meaning of Section 
2(2), (6), and (7) of the Act and that the Union is a labor orga
n-ization within the meaning of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  Facts
 The Respondent operates a resort faci
lity that has 
140 to 150 
employees.  On June 1, 2007, the Union filed a representation 

petition and on July 13, Region 24 of the National Labor Rel
a-tions Board (the Board) conducted a secret
-ballot election to 
3 Five other ballots were challenged by the Union.  The parties 
agreed, and the R
egional Director found, that two of those ballots were 
submitted by ineligible voters
ŠValmy Thomas and Rosa Apon
teŠand 
should not be counted.  The Regional Director found that three of the 
challenged ballots were submitted by eligible voters
ŠEllen Henry, 
Karen Nystrom, and Linda Obermann
Šand should be counted.
                                                                                                                        DECISIONS OF THE NA
TIONAL LABOR RELATIO
NS BOARD
 318 determine if a unit of approximately 110 employees of the r
e-sort
4 wished to designate the Union as the unit
™s co
llective
-bargaining representative.  The question of whether the final 
tally of votes will be for, or against, representation by the U
n-ion is unr
esolved at this juncture due to challenges to the voting 
eligibility of a number of the ind
ividuals who cast ballots.
 Henry Meets with Martin
:  Richard Patrick Henry is the ge
n-eral manager of the resort.  The Respondent admits that he is its 
agent and a supervisor.  In the days before the election, Henry 

talked to
 employees, both in groups and individually, about the 
upcoming election.  On July 12, Henry met individually with 
Vitalis Ma
rtin, a housekeeper who had been working for the 
Respondent since February 2000.  Henry and Martin had a 
good working relationship 
and had talked on other occasions.  
Martin testified that she considered Henry 
ﬁa very good pe
r-son.
ﬂ  The July 12 meeting between the two took place while 
Martin was at work and no one else was present.  Henry asked 
Martin whether 
ﬁeverything
ﬂ was 
ﬁall rig
ht.
ﬂ  Martin a
nswered, 
ﬁNo.
ﬂ  She told Henry that 
ﬁ[t]he pe
ople that are around here, 
they treat people too bad, so this time is different with me; I
™ll be g
oing with the Union.
ﬂ  Henry responded, 
ﬁVote for the 
hotel, everything would be all right.
ﬂ5  Mart
in testified that she 
had been having pro
blems with Henry over her failure to arrive 
at work promptly, and that she believed Henry
™s stat
ement that 
ﬁeverything would be all right
ﬂ related to those pro
blems.  On 
the day after the election, the Respondent te
rminated Martin
™s employment, citing her tardiness as the re
ason.
6 Announcement Regarding 401(
k) Plan
:  On July 11, Henry 
gathered employees t
ogether during working hours for two 
group meetings about the election.  One meeting was held at 
about 10 a
.m. and
 the other at about 2 p
.m.  Each lasted appro
x-imately 1 hour and was a
ttended by 25 to 30 employees.  Henry 
understood these to be the last general meetings regar
ding the 
upcoming vote that he would l
egally be permitted to conduct 
prior to the July 13 ele
ction.
7  At these meetings, Henry urged 
the employees to vote in the upcoming election.  He also a
n-nounced that employees would be receiving e
nhanced benefits, 
4 The unit is defined as ﬁincluding all full
-time and re
gular part
-time 
production and maint
enance employees, including food and beverage, 
kitchen, housekeeping, maint
enance, front desk, communications, bell 
and guest services, gift shop, activities and grounds; employed by the 
Employer at its facility located 
in St. Croix, U.S. Virgin Islands; e
x-
cluding all other employees, office, clerical e
mployees, guards, and 
supervisors as defined in the Act.ﬂ
 5 This is based on the account of Martin.  Henry did not have a sp
e-cific recollection of meeting with Martin, howe
ver, he did state that if 
she was at work he would have talked to her about the election.  Henry 
did not recall telling Martin ﬁvote for the hotel, everything would be all 
right,ﬂ but did not claim to recall that he had not made the statement.  

In the abse
nce of a denial or contrary account from Henry, I accept 
Martin™s credible testimony about their e
xchange.
 6 There is no allegation in this case that the Respondent™s termin
a-tion of Martin was di
scriminatory in violation of Sec. 8(a)(3) and (1).
 7 The Boar
d prohibits employers and u
nions from making election 
speeches on co
mpany time to massed assemblies of employees within 
24 hours before the scheduled time for conducting an election. 
 Pee
r-less Plywood Co.,
 107 NLRB 427 (1953); see also 
Pearson Ed
ucation, 
Inc.
, 336 NLRB 979 (2001), enfd. 373 F.3d 127 (D.C. Cir. 2004), cert. 
denied 543 U.S. 1131 (2005).
 including a new 401(k) retirement plan, a 
$10,000
 life insu
r-ance policy, a new education reimburs
ement plan, and i
m-proved health insurance.  Henry indicated that the new benefits 
were connected to an economic develo
pment agreement that 
the 
governor of the U.S. Virgin Islands had signed.  In addition 
to di
scussing the new benefits at the July 11 group 
meetings, 
Henry did so during individual meetings with employees, i
n-cluding during a July 12 meeting with Be
rnicedeen Bryan, one 
of the Respondent
™s room atte
ndants.
 The record shows that the Respondent had, since 1996 and 
1999, been party to ec
onomic deve
lopment agreements with the 
Government of the U.S. Virgin Islands, under which the R
e-spondent received favorable tax treatment in exchange for 
meeting certain requir
ements.  The 1996 and 1999 agreements 
were set to expire in 2006 and 2009 respectively.  In
 order to 
obtain an extension of the tax benefits, the Respondent was 
required to negotiate a new agreement with the Economic D
e-velopment Commission (EDC) of the U.S. Virgin I
slands.  Any 
agreement that was reached b
etween the Respondent and the 
EDC was su
bject to final a
pproval by the 
governor of the U.S. 
Virgin Islands.
8  In 2005, the Respondent began the process of 
applying for an extension of the tax benefits.  A public hea
ring 
regarding the R
espondent
™s application was held by the EDC 
board in February
 2006.  The Respo
ndent and the EDC 
board 
subsequently reached an agreement, which was then referred to 

the EDC executive commi
ttee.  On August 11, 2006, the EDC 
executive committee met regarding the agre
ement and voted to 
grant co
ntinued benefits to the Re
spondent.  It is not clear what 
happened with the agreement for the next period of approx
i-mately 9 months, but the record shows that, on May 14, 2007, 
the EDC forwarded the agreement to the Respondent, asking 
that the Respondent sign and r
eturn it to the E
DC by May 18.  
The Respondent signed the agreement, and on June 1
, the EDC 
chairman transmitted the agreement to the 
governor with a 
recommendation that he approve it.
9  On July 10, the 
gove
rnor 
approved/signed the agreement.  Henry was i
nformed about the 
governor
™s action on either July 10 or 11, and first o
btained a 
copy of the doc
ument signed by the 
gover
nor on the morning of 
July 11.
 The EDC agreement states that the tax benefits 
ﬁare to co
m-mence at the option of the Applicant
ﬂŠin this case the R
e-sponde
ntŠand continue for a 
ﬁ10-year period.
ﬂ  There are 
multiple conditions that the Respondent will be required to 
meet in exchange for the tax benefits.  For example, the R
e-spondent must have at least 75 full
-time employees, and res
i-dents of the U.S. Virgin I
slands must comprise at least 80 pe
r-cent of its employees.  The agreement also states that, in order 
to qualify for the tax benefits, the Respondent is required to 
provide e
mployees with a retirement plan, health insurance 
benefits, life insurance, and cer
tain vac
ation and personal day 
benefits. The paragraph regarding the retirement plan reads:
  8 According to Henry, it was his understanding that the governor had 
sometimes r
ejected such agreements even after the EDC approved 
them.
 9 June 1 was also th
e date on which the Union filed its representation 
petition.
                                                                                                                        DIVI CARINA BAY RESO
RT 319 4.  After one year of employment the Applicant will provide 
its full time employees with a 401(k) or similar retirement 

plan whereby the employer will contribute u
p to 2 percent of 
the employees
™ base salary to the plan whether or not the e
m-
plo
yees contributes [sic].
  Since this language only states that the R
espondent will be 
required to contribute 
ﬁup to
 2 percent,
ﬂ and does not set forth a 
minimum contribution, i
t is doubtful that the language of the 
agreement actually requires the Respondent to make a contrib
u-tion of 2 percent or any other amount.  However, Henry test
i-fied to his understanding that the Respondent will be r
equired 
to contribute 2 percent.  That un
derstanding is lent some cr
e-dence by an earlier, January 26, 2007 letter from the Respon
d-ent
™s attorney to the EDC, which states that the R
espondent is 
confirming that 
ﬁ[a]fter 1 year of employment, [the Respon
d-ent] will make a 2 percent contrib
ution acros
s the board to each 
employee
™s 401(k) plan . . . whether or not the employee co
n-tributes.
ﬂ  On the other hand, that letter predated the agre
ement 
signed by the parties by over 4 months and the record does not 
reveal whether the relevant language was modifi
ed during that 
time.
 The record shows that the Respondent
™s previous EDC 
agreements already pr
ovided for the maintenance of a 401(k) 
plan benefit, but the Respondent was not required to make any 
contributions and did not do so.  Despite the Respondent
™s July 
11 announc
ement regarding the improved 401(k) benefit, the 
Respondent had still not made any contributions at all to e
m-ployees
™ 401(k) plans as of the time of the trial, 4 months after 
the election.
10  Henry te
stified that the Respondent would make 
the 
2-percent contribution based on employees
™ yearend ear
n-ings for 2007, but he did not provide a date when this would 
occur, other than to say it would be some time before April 15, 
2008.  The Respondent, he said, was still working with a plan 
provider to de
velop a 401(k) plan that would meet 
Federal r
e-quir
ements.
 At the trial, Henry testified that he had not di
scussed the new 
benefits with employees prior to July 11.  He had not, in other 
words, di
scussed those benefits with employees when the EDC 
board appr
oved the agreement, when the EDC 
executive 
com-mittee approved it, when the Respondent signed the final 
agreement, or when the EDC 
chairman referred the agreement 
to the 
governor with a recommendation that he sign it.  Henry 
offered the follo
wing explanatio
n for his decision to announce 
the yet
-to-be-finalized benefits to employee
s during the July 11 
mee
tings:
  I felt it was important for them to understand all
Šit was a 
new benefit.  We were excited to get it, I mean, not only from 

the ownership of the prope
rty.  The ownership was glad b
e-cause this extension goes to 2019, which guarantees that we 
have these benefits from the government until 2019, so it
™s a 
great benefit for the ownership of the property.  I think it
™s al-
so a great benefit for the employees a
nd it
™s important for the 
employees to be informed and know what
™s going on.  I could 
10 At the time of the trial, the Respondent had also failed to impl
e-ment the new life insu
rance benefits and improved sick days benefit, 
but had implemented the educational rei
mbursement plan.
 not announce it before I got the governor
™s signature.  Or I felt 
very uncomfortable.  I mean, it was not a done deal until we 
actually had the governor of the Virgin Isl
ands sign it.
  Henry did not explain why he thought that it was 
ﬁimpo
rtant
ﬂ that, during the July 11 meeting regarding the upcoming ele
c-tion, employees 
ﬁbe informed
ﬂ about the new benefits.  As of 
July 11
, the Respondent had not set an implementation date 
for 
the new 401(k) benefit and some elements were yet to be fina
l-ized.  As of the trial date, almost 4 months later, most of the 
new benefits, i
ncluding the improved 401(k) plan, had still not 
been implemented.  Henry did not sp
ecifically deny that the 
rea
son he thought it was important that employees be informed 
about the benefits on July 11, rather than on a later date close in 
time to implementation, was that he hoped hearing about the 
new benefits before the July 13 election would influence how
 employee
s voted.
 B.  Analysis
 The General Counsel alleges that the stat
ements Henry made 
to Martin during their July 12 meeting constituted an implied 

threat of reprisals, and violated Section 8(a)(1).  The Respon
d-ent counters that Henry
™s conversation with Martin
 was inno
c-uous and that his co
mment 
ﬁvote for the hotel, everything will 
be all right
ﬂ was an acceptable statement of opinion.  In deci
d-ing whether a remark is threatening in violation of Section 

8(a)(1), the Board applies the obje
ctive standard of whether
 the 
remark would reasonably tend to interfere with the free exercise 
of employee rights, and does not look at the motivation behind 
the remark, or rely on the success or failure of such coe
rcion.  
Joy Recovery Technology Corp.
, 320 NLRB 356, 365 (1995), 
enfd. 134 F.3d 1307 (7
th 
Cir. 1998); 
Miami Systems Corp
., 320 
NLRB 71, 71 fn. 4 (1995), affd. in relevant part 111 F.3d 1284 

(6th Cir. 1997).
  When applying this standard, the Board co
n-siders the totality of the relevant circumstances.  
Mediplex of 
Danbury
, 314 NLRB 470, 471 (1994).
 I conclude, based on the totality of the relevant circumstan
c-es, that Henry did not violate Se
ction 8(a)(1) during the July 12 
conversation with Martin.  On its face, Henry
™s co
mment that 
ﬁeverything w[ould] be all right
ﬂ if Mart
in voted 
ﬁfor the h
o-tel,
ﬂ was a simple statement of Henry
™s opinion regarding the 
advisability of rejecting union representation.  The General 
Counsel
™s argument that the statement was coercive and threa
t-ening is based on a su
pposed connection between the 
statement 
and Martin
™s pending discipline problems over tardiness.  
However, du
ring the conversation Henry made no mention of 
tardiness, performance problems, or the possibility of disc
i-pline.  Nothing in the record leads me to conclude that, during 
the pr
eelection period, Martin had a reasonable basis for belie
v-ing that such ma
tters were a subtext of Henry
™s facially benign 
comment.  See 
Miami Systems Corp.
, 320 NLRB 71 fn. 4 (
ﬁThe 
test to determine inte
rference, restraint, or coercion under Sec. 
8(a)(1) i
s an objective one, and thus it is not d
ependent on an 
employee
™s subjective interpretation of a stat
ement.
ﬂ). In reaching my conclusion that Henry
™s stat
ements were not 
threatening, I considered the fact that Henry and Martin had a 

good working relationsh
ip, had talked on other occ
asions, and 
that Martin considered Henry a 
ﬁvery good man.
ﬂ  Although, 
Martin told Henry that she intended to vote for the Union, Ma
r-                                                            DECISIONS OF THE NA
TIONAL LABOR RELATIO
NS BOARD
 320 tin disgorged that information of her own accord, not in r
e-sponse to questioning by Henry about 
her union sentiments or 
intentions.  Under these circumstances, I conclude that the 
General Counsel has failed to show that anything Henry said to 
Martin on July 12 was objectively coe
rcive.
 For the reasons discussed above, I conclude that the co
m-plaint al
legation that the Respo
ndent violated Section 8(a)(1) 
by threatening employees with reprisals should be di
smissed.
 The General Counsel alleges that the Respo
ndent interfered 
with employees
™ Section 7 rights in violation of Section 8(a)(1) 
when it a
nnounced
 benefits, including an improved 401(k) 
plan, on July 11 and 12
Šduring the fi
nal 2
 days before the 
representation ele
ction.  As stated in 
Mercy Hospital Mercy 
Southwest Hospital
, the Board will infer that an employer
™s announcement or grant of benefits dur
ing the critical period 
before a representation election is c
oercive, but the employer 
may rebut that inference by establishing an expl
anation other 
than the pending election for the timing of the announcement or 

bestowal of the benefit.  338 NLRB 545 (200
2), citing 
STAR, 
Inc.
, 337 NLRB 962 (2002); accord
: American Red Cross
, 324 
NLRB 166 fn.
 2 (1997)
, and
 Southgate Village, Inc.
, 319 
NLRB 916 (1995).
  Even when the new benefit has been in the 
works and its approval shortly before an ele
ction is not itself 
unlawful, a violation has been found where the 
respondent 
failed to establish a legitimate reason for timing the announc
e-ment before the election, rather than waiting to make the a
n-
nouncement 
afterwards.  
American Red Cross
, supra
 at 166 fn.
 2, 170
Œ171.
 In the instant case, Henry made the a
nnouncement regarding 
the new 401(k) ben
efits and other improved benefits during the 
critical period preceding the representation election, thus giving 
rise to an inference that the timing of the announcement was 
coercive
.  That i
nference is particularly strong in this case given 
that the initial announcement was made only 2 days prior to the 

election, at group mee
tings that the Respondent convened about 
the election, and on the last day that such meetings were pe
r-mitted. 
 On July 12, the day before the election, Henry di
s-cussed the new benefits with one or more employees during 
individual meetings.  The U.S. Supreme Court has e
xplained 
why such 
ﬁwell
-timed
ﬂ announcements of benefits are coercive, 
sta
ting:
  The danger inher
ent in well
-timed increases in benefits is the 
suggestion of a fist inside the velvet glove. Emplo
yees are not 
likely to miss the inference that the source of benefits now 

conferred is also the source from which future benefits must 
flow and which may dry 
up if it is not obliged.
  NLRB v. Exchange Parts Co.
, 375 U.S. 405
, 409 (1964).
 Since the Respondent
™s announcement of new benefits raises 
an inference of unlawful coercion, the Respondent must esta
b-lish that it announced the benefits when it did for some 
reason 
other than the upcoming representation election.  The Respon
d-ent
™s burden is 
ﬁto show that its announcement was reason
ably 
timed as a sequential step in, and a byproduct of, a chrono
logy 
of conception, refinement, preparation, and adoption, so as to
 lead one reasonably to conclude that the announcement would 

have been forthcoming at the time made even if there were no 
union campaign.
ﬂ  Snap-On Tools, Inc.
, 342 NLRB 5, 14 
(2004), quoting 
Arrow Elastic Corp
., 230 NLRB 110, 113 
(1977), enfd. 573 F.2d 70
2 (1st Cir. 1978).  The Respo
ndent 
attempts to meet its burden by arguing that the reason it a
n-nounced the new benefits on July 11 and 12, was that the 
gov-ernor had approved the Respondent
™s agreement with the EDC 
on July 10.  Although this contention has 
some facial appeal, 
for the reasons discussed below, I co
nclude that the Respondent 
has failed to show that the 
gove
rnor™s July 10 action would 
have caused it to announce the yet
-to-be-finalized benefits to 
employees on July 11 and 12
, if not for the fact 
that a represe
n-tation election was sched
uled to take place on July 13.
 First, the 
governor
™s approval of the EDC plan was only one 
of multiple milestones along the way to implementation of the 
new benefits.  The Respondent had not notified employees 
when, 
prior to the filing of the representation petition, the pr
e-vious milestones were reached.  More specifically, the R
e-spondent did not notify employees when the R
espondent and 
the EDC reached an agreement regarding new employee ben
e-fits, or when the EDC exec
utive commi
ttee voted to accept that 
agreement on August 11, 2006, or when the Respondent signed 
the agreement in May 2007, or when the EDC forwarded the 
agreement to the 
governor in June 2007
, with a recommend
a-tion for approval.  The fact that the Respond
ent failed to tell 
emplo
yees about the new benefits it was devel
oping prior to the 
critical pre
election period undermines its conte
ntion that the 
timing of the grant of benefits was governed by fa
ctors other 
than the election.  See 
Dlubak Corp.
, 307 NLRB 1
138, 1161 
(1992), enfd.
 mem.
 5 F.3d 1488 (3d Cir. 1993).
 The 
governor
™s approval of the EDC agreement was also not 
the final milestone along the way to implementation of the 
benefits.  The Respondent failed to show any re
ason, other than 
the upcoming elect
ion, why yet
-to
-be-finalized benefits had to 
be announced immediately after the 
governor signed the EDC 
agreement.  Indeed 4 months after the election, the R
espondent 
had still not implemented the new 401(k) plan, the new life 
insurance benefit, or the imp
roved sick leave that Henry chose 
to announce on July 11 and 12.  At the trial, Henry was unable 

to say with spec
ificity when the new 401(k) plan would be 
implemented and he conceded that the Respo
ndent was still 
working with a plan provider to develop a 4
01(k) plan that 
would meet 
Federal requirements.  Under similar ci
rcumstances 
the Board, in 
Audubon Regional Med
ical Center
, found an 
employer
™s pre
election announcement of benefits was coercive 
because, inter alia, there
 was no date certain for the implem
en-tation of the benefit and critical d
etails were still being worked 
out.  
331 NLRB 374, 374 fn. 5 (2000).  Indeed, a
ccording to 
Henry
™s testimony, the first 401(k) contributions by the e
m-ployer might not be made until sometime before April 15, 

2008
Š9 mont
hs after the pre
election announcement.  In 
Snap
-On Tools, Inc.
, the Board found a violation of Se
ction 8(a)(1) 
after the administrative law judge concluded that the employer 
ﬁpresented no evidence whatsoever justifying the timing of its 
announcement 2 days
 before the election of a change that was 
not going to occur until some 9 months in the f
uture.
ﬂ  342 
NLRB at 14.  Similarly, the Respondent
™s failure to explain 
why it decided to announce the yet
-to-be-finalized 401(k) ben
e-fit on July 11, rather than wait
ing until a time close to the i
m-plementation, undercuts its defense here. The Respo
ndent has 
 DIVI CARINA BAY RESO
RT 321 failed 
ﬁto show that its announcement was reasonably timed as 
a sequential step in, and a byproduct of, a chronology of co
n-ception, r
efinement, preparation, and ad
option, so as to lead one 
reasonably to conclude that the a
nnouncement would have been 
forthcoming at the time made even if there were no union ca
m-paign.
ﬂ  Snap
-On Tools, Inc.
, supra.  Rather the record ev
idence 
leads me to conclude that the Respondent rus
hed to a
nnounce 
the yet
-to-be-finalized benefits on July 11 and 12 in the hopes 
that such knowledge would influence how e
mployees voted on 
July 13.
 The Respondent
™s effort to tie the July 11 a
nnouncement to 
the 
governor
™s approval of the EDC agreement is f
urther u
n-dermined by the fact that the language of the agreement did not 
actually trigger an obligation on the part of the Respondent to 
implement the new ben
efits.  Although the agreement states 
that in e
xchange for tax benefits the Respondent will provid
e certain benefits to employees, it also states that the benefits are 

ﬁto commence at the option of the
ﬂ Respondent.  Thus
, the 
agreement signed by the 
governor, on its face, did not require 
the Respondent to do anything unless and until the Respondent 
exe
rcised its option to commence tax benefits under the new 
agreement.  See 
Arrow Elastic Corp
., 230 NLRB at 113 (
ﬁIt is 
not enough that the employer had previously decided on the 
grant of such benefits, if in fact it had not b
ecome lawfully 
committed to prov
ide such benefits prior to the union ca
m-paign.
ﬂ).  The record does not show that the Respondent had 
exe
rcised that option as of July 11, or even as of the time of the 
trial.  Assuming that the Respondent had taken action to co
m-mence the benefits as of July
 11, it is still not clear that the 
newly finalized EDC agreement would ma
ndate any significant 
change in the 401(k) ben
efit since the agreement
™s language 
only requires employer contributions of 
ﬁup to
 2 percent,
ﬂ and 
does not set forth any minimum co
ntri
bution level.  For this 
reason I believe that implementation of the 2
-percent contrib
u-tion to employees
™ 401(k) plans is, at best, rather loosely tet
h-ered to the EDC agreement.
 The Respondent
™s contention that it would have made the 
announcement of ben
efit
s on July 11 based on the 
governor
™s action regarding the EDC agreement, even absent the u
pcoming 
election, would be more persuasive if the Respondent had 
shown that it made such announcements immediately after the 
gove
rnor approved the EDC agreements that
 took effect in 
1996 and 1999.  However, the R
espondent presented no such 
evidence.  Moreover, I consider it telling that Henry never sp
e-cifically denied that he accelerated the a
nnouncement of the 
yet
-to-be-finalized benefits in an effort to influence the
 election 
or that the reason he thought it was important that e
mployees be 
informed about those benefits on July 11 and 12
, was that such 
information might encourage employees to vote against union 
representation.  Given this, and the other ev
idence discus
sed 
above, I conclude that the Respondent has failed to reb
ut the 
inference that its pre
election announcement of the new ben
efits 
was coercive.  Indeed, the ev
idence persuades me that, to the 
contrary, the R
espondent rushed to announce the improved 
401(k) 
plan benefit, and other new benefits, on July 11 and 12 
in the hopes that doing so would influence how employees
 voted in the July 13 election.
 For the reasons discussed above, I find that the Respondent 
interfered with, restrained, and coerced employees i
n violation 
of Section 8(a)(1) of the Act when it announced the new 401(k) 
plan benefit during the final 2 days b
efore the scheduled July 
13 representation ele
ction.
 III.  CHALLENGED BALLOTS
 Two ballot challenges are before me in this consolidated 
proceedi
ng.  One challenge was made by the Board 
agent, and 
concerns the ballot that was cast by Felicia Dixon.  The other 
challenge was made by the Union and co
ncerns the ballot cast 
by Matthew Moore.  For the reasons stated below, I overrule 
the objection made t
o the ballot of Dixon and sustain the obje
c-tion made to the ballot of Moore
. A.  Felicia Dixon
 1.  Facts
 Dixon began working for the Respo
ndent as a housekeeping 
employee on May 9, 2002.  She served as an observer for the 

Union during a representation elec
tion conducted in 2006.  
During her tenure with the Respo
ndent, Dixon experienced at 
least two work
-related injuries that caused her to miss work.  
The first was in 2004.  Subsequent to that injury, Dixon r
e-turned to work, and she worked on and off until J
une 27, 2006, 
when she experienced another work
-related injury.  She r
e-turned to work from that injury in November 2006
, and worked 
until D
ecember 2006.
 In a note dated December 6, 2006, a chir
opractor stated that 
Dixon was not fully reco
vered and should a
void 
ﬁheavy lifting, 
excessive bending, pushing and pulling until her condition i
m-proves further.
ﬂ  Dixon gave the chiropra
ctor
™s note to Henry 
before beginning a vac
ation.  In January 2007, Dixon returned 
from her vacation, but after she had worked for ab
out 3 hours 
she was placed on a leave of absence by the Respondent
™s housekeeping director.  The hous
ekeeping director gave Dixon 
a letter, dated December 30, 2006, which stated that the R
e-spondent had received the chiropractor
™s note, but that the R
e-spond
ent did not have 
ﬁlight
-duty
ﬂ assignments in the hous
e-keeping department, and that there were no other openings that 
Dixon was qualified to fill.  The letter stated that the Respon
d-ent was placing Dixon on leave of a
bsence until it received a 
physician
™s assurance that Dixon was fully recovered and could 
return to work without restriction.  Dixon has not worked for 

the Respondent since that time.  However, after the Respondent 
placed Dixon on leave of absence, it continued to include Di
x-on™s name on the wee
kly work schedule that it posted and di
s-tributed to employees.  Rather than listing work hours next to 
Dixon
™s name, the schedule stated
, ﬁOUT.
ﬂ  In May 2007, Di
x-on renewed the Virgin Islands Casino Control Commission 
card that she was required to have in 
order to be el
igible for 
work with the Respondent.
 Dixon had an orthopedic evaluation on April 25, 2007, that 
was part of the process regar
ding her workers
™ compensation 
claim.  The physician who completed that evaluation r
eported 
that Dixon could return t
o work, but that she should not lift 
more than 40 pounds.  He fu
rther stated that he believed Dixon 
had 
ﬁreached maximal medical improvement.
ﬂ  Workers
™ com-pensation authorities subs
equently referred Dixon for another 
 DECISIONS OF THE NA
TIONAL LABOR RELATIO
NS BOARD
 322 medical evaluation.  The ph
ysician who
 completed the second 
evaluation reported, on August 14, 2007, that Dixon was pre
s-ently able to perform only light
-to-medium duty work, but that 
she had not reached 
ﬁa permanent stationary level of improv
e-ment,
ﬂ and that her level of recovery could be impr
oved 
through further treatment.  As of the time of trial, Dixon was 
receiving workers
™ compensation payments
 for her work
-related injuries.
 It is undisputed that Dixon had been on leave of absence for 
more than 6 months at the time of the July 13 election.
  Henry 
testified:  
ﬁBasically, we have a 6
-month policy that a
llows for 
anyone that is in excess
 [of] six months is without employment 
any longer.
ﬂ  According to Henry, this policy was part of 
ﬁthe 
collective
-bargaining agreement.
ﬂ  However, Henry co
ncede
d that the collective
-bargaining agreement he was referring to 
was a contract 
proposa
l that the R
espondent itself had never 
agreed to.  He stated that the Respondent nevertheless followed 

some terms of the proposed agreement. The provision in that 
proposed
 agre
ement that Henry says set the 6
-month time limit 
on leaves of absence states in relevant part: 
ﬁSeniority rights 
shall terminate for any of the following reasons: . . .  c. Failure 
to work for the Employer for a period of six (6) co
nsecutive 
months.
ﬂ  (R. Exh
. 4, at s
ec. 8.5.
)  Although Henry test
ified that 
this meant that Dixon
™s employment had been term
inated by 
the date of the election, the evidence showed that the Respon
d-ent neither notified Dixon that her employment was being te
r-minated nor placed
 anything in its records stating that her e
m-ployment had ended.  Indeed, a work schedule that the R
e-spondent posted and distributed for the week of the July 13 
election included Dixon
™s name, although it did not list any 
work hours for her.
11 2. 
 Analysis
 Under the well
-established Board sta
ndard, an employee on 
sick or disability leave is pr
esumed to be eligible to vote absent 
an affirmative showing that the employee has r
esigned or been 
discharged.  
Home Care Ne
twork, Inc.
, 347 NLRB 
859, 859
 (2006), citin
g Red Arrow Freight Lines
, 278 NLRB 965 (1986)
, and 
Pepsi
-Cola Co.
, 315 NLRB 1322 (1995);
 see also 
Hospital 
del Maestro
, 323 NLRB 93, 95 (1997) (
ﬁThe party seeking to 
exclude an individual from voting has the burden of establis
h-ing that the individual is i
neligible to vote.
ﬂ).  In this case, Di
x-on was on a leave of absence due to her disability and the R
e-spondent has failed to make the necessary affirmative sho
wing 
that she had resigned or been discharged.  The Respo
ndent
™s assertion that it terminated Dixo
n before the election is friv
o-lous.  The Respondent
™s own witness, Henry, a
dmitted that the 
Respondent never informed Dixon that she was being termina
t-ed and did not record Dixon
™s supposed termin
ation in its own 
files.  During the week of the election, th
e Respondent still 
listed Dixon as an employee on a work schedule that it posted 
and distri
buted to employees.
 11 The copy of this schedule that was introduced at trial had a line 
through Dixon™s name, but there was credible testimony that the line 
did not appear when the schedule was posted.  Tr. 106.  The Respon
d-
ent subs
equently took down the schedule that bore Dix
on™s name, and 
posted a new version with Dixon™s name excised.
 Notwithstanding the above, Henry test
ified that pursuant to a 
provision in a proposed labor contract, Dixon
™s employment 
would have ended on eith
er June 14 or July 4, 2007, since she 
had not worked in 6 months.  I find that testimony to be unwo
r-thy of credence in light of the facts, discussed above, that the 

Respondent never told Dixon she was terminated, never doc
u-mented the supposed termination, 
and continued to list Dixon 
as an employee on work schedules. The provision Henry says 
triggered Dixon
™s discharge was part of a proposed labor co
n-tract that the Respondent never ratified, and which even Henry 
did not claim the Respondent followed in its e
ntirety.  More
o-ver, the provision cited by the Respondent does not say an
y-thing about the termin
ation of employment after 6 months, but 
rather concerns the termination of 
seniority rights
.  An indivi
d-ual without seniority rights may still be an employee.  
Indeed, 
the proposed labor contract relied upon by the Respondent 
states that an employee has no seniority rights during the 90
-day probationary period.
  Respondent
™s Exhibit 4, 
sections 8.6 
and 9.1; see also
 Wes
tlake Plastics Co.
, 119 NLRB 1434, 1436 
(195
8) (persons who are probationary employees on the elig
i-bility date and on the date of the election are entitled to vote in 

representation election).  
Seniority rights under the pr
ovision 
relied upon by the Respondent affect an e
mployee
™s treatment 
during l
ayoff and recall, see Respondent
™s Exhibit 4, 
section 
8.1, but ne
ither layoff nor recall is at issue here.  Thus
, even 
assuming that the Respondent adheres to the provision regar
d-ing termination of seniority rights after a 6
-month a
bsence from 
work, that w
ould not mean that Dixon
™s employment had te
r-minated.
 In addition, I note that while Henry was generally a conf
i-dent witness, he appeared u
ncertain on the subject of Dixon
™s supposed termin
ation.  For example, he did not state that the 
Respondent had a cle
ar policy of automat
ically terminating 
anyone who did not work for 6 months, but rather testified, 

ﬁBasically
, we have a 6
-month policy that 
allows
 for anyone 
that is in excess
 [of] 6 months is without employment any lon
g-er.
ﬂ  Even assuming the existence o
f such a policy, that would 
only mean that the Respondent was 
allowed
 to terminate Di
x-on, not that the Respondent actually did so.  I
ndeed, the lack of 
documentation for Dixon
™s supposed termination, and Dixon
™s inclusion on the employee work schedules ind
icates that any 
policy on the subject was not applied to terminate Dixon
™s em-ployment prior to the ele
ction.  Moreover, if the Respondent 
had actually terminated Dixon
™s employment prior to the ele
c-tion, one would expect that Henry, its general ma
nager, wo
uld 
be able to say when precisely that termination occurred.  Ho
w-ever, Henry could do no better than to provide two dates
ŠJune 
14 and July 4
Šon which he said the termin
ation would have 
occurred given his understanding of the Respo
ndent
™s policy.  
Based on 
Henry
™s demeanor and testimony r
egarding Dixon, 
and the record as a whole, I do not credit Henry
™s claim that 
Dixon
™s emplo
yment was terminated prior to the election.  Any 
weight that testimony deserves is outba
lanced by the evidence 
showing that the Respo
ndent had not actually terminated Di
x-on™s emplo
yment.
12 12 The Respondent contends that the ﬁcorrect legal analysisﬂ is 
whether Dixon had a ﬁreasonable expectancy of recall.ﬂ  R. Br. at p. 6
Œ                                                                                                                       DIVI CARINA BAY RESO
RT 323 For the reasons discussed above, the challenge to Dixon
™s ballot is overruled and her ba
llot must be opened and counted.
 B.  Matthew Moore
 1. 
 Facts
 The election eligibility date is May 27, 2007.  Moo
re, an a
c-tivities attendant, was hired by the Respondent on May 25, 
2007, and underwent an unpaid orientation on that date.  Ho
w-ever, the uncontradicted evidence showed that Moore
™s first 
day actually performing his job was May 30, 2007.  That was 
also the
 first day for which 
he was paid by the Respondent.
 2. 
 Analysis
 To be eligible to vote in a Board
-conducted election, the e
m-ployee must be e
mployed and working on the eligibility date, 
unless the e
mployee is absent for one of the reasons set out in 
the 
direction of 
election.  
CWM, Inc.
, 306 NLRB 495 (1992).  
The Board defines 
ﬁworking
ﬂ under this 
ﬁrequirement as mea
n-ing 
‚actual performance of bargaining unit work,
™ excluding 
‚participation in training, orie
ntation or other preliminaries.
™ﬂ  Id., citing 
Emr
o Marketing Co.
, 269 NLRB 926 fn. 1 (1984)
, and 
Roy Lotspeich Publishing Co.
, 204 NLRB 517 (1973).  In 
this case, Moore had unde
rgone an unpaid orientation, but had 
not started the a
ctual performance of bargaining unit work as of 
the May 27 eligibility dat
e.  Therefore, he was ineligible to 

vot
e.  In its post
hearing brief, the Respondent conceded the 
legitimacy of the Union
™s challenge to Moore
™s ballot.  
(R. Br. 
at p. 
2 fn. 1.)  Accordingly, I sustain the cha
llenge to Moore
™s ballot.
 IV.  OBJECTIONS TO THE
 ELECTION
 A.  Union
™s Objections 1 and 4
 The conduct that the Union relies on to support Union O
b-jections 1 and 4 is the same conduct that was at issue in the 
unfair labor practice case.
13  As found above, the alleg
ation that  
Henry unlawfully threatened M
artin during their convers
ation 
on July 12 was not substantiated. 
 Based on the totality of the 
relevant circu
mstances, I concluded that Henry
™s statements to 
Martin were innocuous stat
ements of opinion and were not 
threatening or coercive.  For the same r
easons, I conclude that 
Henry
™s statements to Martin were not o
bjectionable election 
7.  However, as even the Respondent re
cognizes, the Board 
recently re
-affirmed its r
ejection of that legal standard in 
Home Care Network, 
Inc.
, supra.  If the Respondent™s a
rgument in favor of a change to the 
Board™s well
-established legal standard has merits, those merits are for 
the Board to co
nsider, not me.  
I am
 bound to follow Board precedent 
on the subject.  See 
Hebert Industrial Insul
ation Corp.
, 312 NLRB 602, 
608 (1993); 
Lumber & Mill Employers Assn.
, 265 NLRB 199 fn. 2 
(1982), enfd. 736 F.2d 507 (9th Cir. 1984), cert. denied 469 U.S. 934 
(1984); 
Los Ange
les New Hosp
ital
, 244 NLRB 960, 962 fn. 4 (1979), 
enfd. 640 F.2d 1017 (9th Cir. 1981).
 13 U. Objections 1 and 4 state:
 (1) 
 The Union is objecting that the management of the hotel 
interfered with Section 7 rights of the employees to become 
members of the V
irgin Islands Wor
kers Union.
 (4)  During the same week of July 9, 2007 management pr
o-
posed a 401 K R
etirement Plan.
 conduct.  Therefore, the Union
™s objection based on that co
n-duct (U
. Objection 1) is ove
rruled.
 As discussed above, I found that the Respondent violated 
Section 8(a)(1) wh
en, during the final 
2 days before the repr
e-sentation election, it announced that it would provide an i
m-proved 401(k) plan.  
ﬁIt is well established that 
‚[c]onduct vi
o-lative of Section 8(a)(1) is, 
a fort
iori
, conduct that interferes 
with the exercise of a
 free and untrammeled choice in an ele
c-tion.
™ﬂ  Sea Breeze Health Care Center
, 331 NLRB 1131, 1133 
(2000), quoting 
Dal
-Tex O
ptical Co.
, 137 NLRB 1782, 1786
Œ1787 (1962).
  ﬁThus, the Board
™s policy is to direct new ele
c-tions in cases where unfair labor pract
ices have occurred during 
the critical preelection period, unless the conduct is so de mi
n-imis as to warrant a finding that it did not impact on the ele
c-tion results.
ﬂ  Id.  In this case, Henry announced a signif
icant 
new benefit during the final 
2 days be
fore the ele
ction.  Henry 
made this announcement at two group meetings that the R
e-spondent convened on July 11 to di
scuss the election.  Each of 
those meetings was attended by 25 to 30 employees, out of the 
approximately 110 who were eligible to vote.  In 
addition to 
discussing this benefit at the July 11 group meetings, Henry did 
so during individual meetings with one or more emplo
yees on 
July 12.  The announcement of a significant new benefit to so 
many of the eligible vo
ters during the final 2 days befor
e the 
election clearly could have an effect on that election, e
specially 
since the election will be decided by only a few votes.  
NLRB v. 
V & S Schuler
 Eng
ineering, Inc.
, 309 F.3d 362, 372 (6th Cir. 
2002) (when election is close a party
™s misconduct is mor
e 
likely to taint the election result).  Thus, the Respondent
™s co
n-duct was not de minimis in the context of this election.  The 

Union
™s obje
ction based on the Respondent
™s announcement of 
a new 401(k) plan benefit (U
. Objection 4) is sustained.  In the 
event that the Respondent prevails after all valid votes are 
counted, the election should be set aside, a
nd a second election 
directed.
 B.  Employer
™s Objections 1 and 2
 1.  Facts
 The Respondent is forwarding four o
bjections, all based on 
alleged preelection
 statements by Lucy Edward
Šan e
mployee 
who served as the Union
™s election observer.  Respondent O
b-jections 1 and 2 are based on statements alle
gedly made by 
Edward to a group of employees who worked in the Respon
d-
ent
™s banquet department.
14  The only witne
ss who test
ified 
14 R. Objections 1 and 2 state:
 (1)  Petitioner, through its agents and supporters, interfered 
with the laboratory conditions necessary for 
conduct of a secret 
ballot election by threatening Banquet Department employee(s) 
(which consists of thirteen (13) employees on the Excelsior list), 
stating, on repeated occasions during the two (2) week period b
e-fore the election, words to the effect of t
hat the Banquet Depar
t-ment was the reason that the Petitioner lost the election in 2006 

and that, if these employees caused the Petitioner to lose again, 
the Banquet Department employee(s) would see what happens.  
The Banquet Department employee(s) took th
is as a threat to their 
physical and/or financial well
-being.
 (2)  Petitioner, through its agents and supporters, interfered 
with the laboratory conditions necessary for conduct of a secret 
                                                                                                                                                         DECISIONS OF THE NA
TIONAL LABOR RELATIO
NS BOARD
 324 about these statements was Phyllis Blackman, an assistant ca
p-tain in the banquet d
epartment.  Blackman testified that, during 
the final 2 weeks before the election, when the banquet depar
t-ment employees went to lunch, a number of other e
mployees 
made statements to them regarding the upcoming ele
ction.  
According to Blackman, 
ﬁThey would tell us the Union is co
m-ing back and we
Šshould we with the Union didn
™t get in the 
first time and if we don
™t let them in this time, we will see.
ﬂ  Blackman
 also testified that these employees stated:
 ﬁThe U
n-ion is coming back and they know the last
Šwe™s the one that 
get the Union not to be there and if we get them there this time, 
we will see.  They kept telling us that.
ﬂ  Blackman testified that 
she conside
red these statements threa
tening.
 Blackman consistently attributed the comments to a group of 
other employees
Šnone of whom she identified by name.  She 
never testified that Edward made the comments that the R
e-spondent argues were objectionable.  In fact, B
lackman test
i-fied that she never had a conversation with Edward regar
ding 
the Union and never found out Edward
™s position regarding the 

Union.  She said that Edward was present at the polling place 
during the election, distributed 
ﬁpaper
ﬂ to the banquet em
plo
y-ees, and gave the banquet employees a 
ﬁstrange look,
ﬂ but she 
did not say that E
dward said anything to the banquet workers at 
that time.  Blackman did not claim that she knew that the re
a-son Edward was present at the polling place was to serve as a 
union observer.
 Based on the above, I conclude that the evidence does not 
show that Edward, or an
yone else the Respondent claims was 
the Union
™s agent, made the statements that Blac
kman says she 
considered threatening.  At any rate, I found Blackman
™s reco
l-lection about the speci
fics of the supposed threats to be a bit of 
a muddle.  For example, first she testified that the other e
m-ployees had said that if the Union 
did not
 get in this time 
ﬁwe 
will see.
ﬂ  Then she testified that what the other employees said 
was that if the Union 
did
 get in this time 
ﬁwe will see.
ﬂ  Blac
k-man
™s recollection of the specifics of the allegedly threatening 
statements was not, in my view, reliable.  To the extent e
m-ployees other than Edward made comments to the banquet d
e-
par
tment wo
rkers as they went to lunch, the record does not 
establish with any certainty the sp
ecific language that was used.
 2.  Analysis
 It is well
 settled that when an employer objects on the basis 
of conduct engaged in by emplo
yees who are supporters, but 
not age
nts, of the Union, the objecting party must establish that 
the conduct 
ﬁwas so aggravated as to create a general atmo
s-phere of fear and reprisal re
ndering a fair election impossible.
ﬂ  Cal
-West Periodicals
, 330 NLRB 599, 600 (2000).  As the 
Board has noted
, courts are hesitant to overturn elections based 
ballot election by telling Banquet Department employee(s), on r
e-pe
ated occasions, words to the effect of that the Banquet Depar
t-ment was the reason that the Petitioner lost the election in 2006 
and that, if these employees caused the Petitioner to lose again, 
the Banquet Department employee(s) would see what happens.  

The Banquet Department employee(s) took this as an indication 
that the Union had a way of knowing how individual employees 
voted and that their votes would not be secret further interfering 
with the conduct of a free and fair election.
 on statements that cannot be attributed to the parties because 
there generally is less likelihood that stat
ements by non
parties 
affected the outcome.  Id., quoting 
NLRB v. Eskimo Radiator 
Mfg. Co.
, 688 F.2d
 1315, 1319 (9th Cir. 1982)
, and 
NLRB v. 
Mike Yurosek & Sons
, 597 F.2d 661, 663 (9th Cir.), cert. denied 
444 U.S. 839 (1979).
 As stated above, I do not consider Blackman
™s testimony r
e-liable regarding the specifics of what other employees said to 
the banqu
et workers.  Assuming for purposes of discussion that 

employees told the banquet workers something along the lines 
of what Blackman recounted
Ši.e., that banquet d
epartment 
workers were responsible for the Union
™s defeat in the previous 
election and that if
 the U
nion did not win this time (or if the 
Union did win this time) 
ﬁwe will see
ﬂ what happens
ŠI co
n-clude that such statements were not threate
ning, much less so 
aggravated as to create a general atmosphere of fear and repri
s-al re
ndering a fair election i
mpossible.  On its face, 
ﬁwe will 
see
ﬂ is a benign statement and Blac
kman did not report any 
actions or co
mments linking the statement to violence or other 
forms of retaliation.  It was not shown that any e
mployee who 
has made such statements had evidenced
 a propensity for vi
o-lence or had the ability to negatively affect the employment of 
the banquet department employees.  The r
ecord does not, in my 
view, provide a reasonable basis for believing that the stat
e-ment 
ﬁwe will see
ﬂ what happens after the electi
on, meant an
y-thing more than that employees would see how working cond
i-
tions were affected by the election outcome.  Such a stat
ement, 
especially when made by a nonagent, is even more innocuous 

than Henry
™s comment that 
ﬁeverything would be all right
ﬂ if 
empl
oyees voted against the Union.
 I conclude that the evidence does not substantiate Respon
d-ent Objections 1 and 2, and t
hose objections are overruled.
 C. 
 Respondent
™s Objections 3 and 4
 1. 
 Facts
 Respondent Objections 3 and 4 concern a threatening stat
e-ment allegedly made by E
dward in the employee dining hall on 
July 12
Šthe day before the election.
15  The Respo
ndent did not 
present any live testimony at the trial to show that Edward 
15 R. Objections 3 and
 4 state:
 (3)  Petitioner, through its agent and supporter, interfered 
with the laboratory conditions necessary for conduct of a secret 
ballot election by making a statement in the Employee Dining 
Room in front of a number of potential voters, the night be
fore the 
election, to the effect of that it was a good thing that Petitioner
™s agent and su
pporter did not walk with her gun because if she had 
walked with her gun a lot of people would be in trouble.  The e
m-ployees who heard this statement interpreted it 
to mean that she 
wanted to shoot openly anti
-representation employee(s) and/or 
those she assumed did not support the Petitioner.
 (4)  Petitioner interfered with the laboratory conditions nece
s-sary for conduct of a secret ballot election by making the indiv
id-
ual who had made the threatening comments about the gun (and 
other threatening statements) the Petitioner
™s observer at the ele
c-tion the following day causing intimidation and fear of harm for 
those voters who had heard the threatening comments or about 
those comments, which had spread to numerous employees, pa
r-ticularly in light of the statements that inferred that the Petitioner 
and/or its agents knew how emplo
yees had voted.
                                                                                                                                                          DIVI CARINA BAY RESO
RT 325 made the statement.  Instead it relies on the written declar
a-tions, made 
pursuant to 28 U.S.C. 
§ 1746, by Melissa Pereira 
and Brandy Pereira
Šboth of whom were employees of the 
Respondent at the time they signed the declar
ations.
16  The two 
declarations use identical language to describe Edward
™s al-leged co
nduct.  Both read in r
elevant part:
  The day before the Union election, Thursday July 12, 
2007 at approximately 4:28 or 4:29 p.m., Ms. Lucy E
d-wards, a strong u
nion supporter, came into the Employee 
Dining Room (
ﬁEDR
ﬂ) and stood in the middle of the 
EDR and raised her hands in t
he air and said 
ﬁI does thank 
God I don
™t come to work with a gun because I will kill a 
lot of people and they will be sorry.
ﬂ I firmly believe that she meant that she wanted to 
shoot openly anti
-Union employee(s) and/or those she a
s-sumed did not su
pport t
he Union.
  The declarations are both dated July 25, 2007.
 Edward testified that she comes to the e
mployee dining room 
at about 
4:29 or 4:30 p.m. to use the time
clock and that the 
employees there 
ﬁjoked around.
ﬂ  However
, Edward emphat
i-cally denied that she
 ever made any comments about bringing a 
gun or killing pe
ople.  She also testified that she did not speak 
to Melissa Pereira or Brandy Pereira on July 12, and denied that 

she raised her hands over her head and made a statement in the 

employee dining room.
 I considered Edward to be a somewhat, but not highly cred
i-ble witness.  She testified conf
idently and with certainty about 
the matters at issue.  On the other hand, she had an a
ffected, 
even theatrical, demeanor that made her test
imony seem at 
times a bit
 rehearsed.  In add
ition, in at least one instance she 
gave test
imony that could be seen as evasive.  She was asked 
on direct examination whether she r
ecalled meeting Melissa 
and Brandy Pereira in the employee dining room on July 12, 
and she responded, 
ﬁI doesn
™t go to the [employee di
ning room] 
for lunch.
ﬂ  However, on cross
-examination she conceded that 
she went to the employee dining room at about 4:30 p
.m. every 
day to use the time
clock.  Nevertheless, not
hing that occurred 
during Edward
™s cross
-examina
tion shook her certainty regar
d-ing the matters at issue or impeached her denial of the alleg
ed 
threat in a significant way.
 Turning to the written declarations of Melissa and Brandy 
Pereira
ŠI did not have the opportunity to observe the demea
n-or of the decl
arants and do not have the benefit of kno
wing how 
they would have responded to questio
ning.  However, the fact 
that the two declar
ations use exactly the same language, word
-for
-word, detracts somewhat from their weight.  It gives the 
impression that the de
clarations are not in the declarants
™ own 
voices, but rather were prepared for them without metic
ulous 
attention to the details of how each declarant d
escribed what 
she had seen and heard.  In addition, although both decl
arants 
state that they believed Edw
ard 
ﬁmeant that she wanted to shoot 
openly anti
-Union e
mployee(s),
ﬂ neither was shown to have 
taken any action consistent with such a belief.  For exa
mple it 
16 The Respondent and the Union reached a stipulation that Melissa 
Pereira and
 Brandy Pereira would have testified consi
stently with their 
written declarations had they appeared as witnesses in the proceeding.
 was not shown that either indivi
dual reported Edward to the 
employer or law e
nforcement authoritie
s, or took steps to avoid 
her or protect themselves.  Finally, since ne
ither witness took 
the stand, there was no opportunity to address the possibi
lity 
that, as e
mployees of the Respondent, they felt pressured to 
sign decl
arations that wer
e favorable to t
he Respondent.
 In short, I am presented with two conflicting accounts, ne
i-ther of which in my view is highly credible.  Having considered 
this ev
idence, I cannot find a basis for crediting the account in 
the declarations over the one E
dward provided during
 her live 
testimony.  Therefore, it has not been shown, by a preponde
r-ance of the evidence, that Edward engaged in the conduct a
l-leged to be objectio
nable, and Respondent
™s Objections 3 and 4 
are overruled.
 2.  Analysis
 Even had I concluded, contrary to th
e above, that Edward 
made the statement a
lleged, that statement would not warrant 
ove
rturning the election results.  The first question is whether 
Edward
™s conduct was that of an agent of the Union, or of a 
third
 party.  If Edward was not ac
ting as an agen
t of the Union 
when she made the alleged statement, the Respondent
™s obje
c-tion can be sustained only if the stat
ement 
ﬁwas so aggravated 
as to create a general atmosphere of fear and reprisal re
ndering 
a fair election impossible.
ﬂ  Cal
-West Period
icals
, 33
0 NLRB 
at 600.  Under applicable Board precedent, I conclude that E
d-ward was not shown to be an agent of the Union.  There was no 
evidence that she was a union officer or had been asked by the 
Union to serve as its organizer, or spokesperson.  A
lthough 
Edw
ard was a union election observer on July 13, her alleged 
conduct on July 12 did not occur while she was serving in that 
capacity and was ou
tside her responsibilities as an observer.  
Under such circumstances, the Board has found a prounion 
employee
™s serv
ice as a union ele
ction observer insufficient to 
render that e
mployee an agent of the union.  For example, in 
Windsor House C & D
, 309 NLRB 693 (1992)
, an individual 
who served as a union election observer was found not to be an 
agent of the union and the 
third
-party sta
ndard was applied to 
evaluate conduct that was outside the individual
™s responsibil
i-ties as an observer.  See also 
Dunham
™s Athleisure Corp
., 315 
NLRB 689, 690 (1994) (although individual was union
™s ele
c-
tion observer, 
ﬁno evidence in the r
ecord that he was a general 
agent for [the u
nion]
ﬂ); Advance Products Corp.
, 304 NLRB 
436 (1991) (same).  Ther
efore, Edward
™s alleged statement 
must be evaluated under the sta
ndard applicable to conduct by 
third
 parties.
 I find that the conduct described in
 the declar
ations does not 
approach the standard of being 
ﬁso aggravated as to create a 
general atmosphere of fear and reprisal rendering a fair ele
ction 
impossible.
ﬂ  To start with, the declar
ations do not show that 
Edward
™s alleged statement had anything
 to do with the ele
c-tion or the Union.  Even according to the accounts in the decl
a-rations, Edward never mentioned, or a
lluded to, the upcoming 
election or the Union.  Ne
ither declarant claimed that Edward 
was talking to persons who were known to oppose th
e Union or 
that she appeared to intend for the statement to be heard by 
such persons.  Therefore, even assuming that Edward made the 
statement described in the declarations, there is insuff
icient 
                                                            DECISIONS OF THE NA
TIONAL LABOR RELATIO
NS BOARD
 326 record evidence to link that statement to the representation
 election.  The proximity of the election, and Edward
™s support 
for the Union, are not enough to show that E
dward
™s alleged 
expression of anger would re
asonably be understood by other 
employees to relate to the election, rather to any one of the 
many other
 subjects about which individuals become angry at 
work.  A single statement, even one threatening violence, that 
did not mention or allude to the Union or the upcoming ele
c-tion, and which was not shown to be made to persons because 
of their views regarding
 the upcoming election, cannot reaso
n-ably be seen as conduct that 
ﬁcreate[d] a general a
tmosphere of 
fear and reprisal rendering a fair election impossible.
ﬂ In addition, there was nothing in the record to suggest that 
employees would have a reaso
nable bas
is for believing that 
Edward meant that she was actually prepared to e
ngage in gun 
violence against other employees.  She was not shown to have 

taken part in vi
olence of any kind in the past, nor was it shown 
that she carried or owned a gun.  Although both
 decl
arants, in 
identical language, stated a belief that Edward meant that she 
wanted to shoot openly anti
union employees such a subje
ctive 
interpretation by employees is irrelevant to the question of 
whether the statement was obje
ctionable conduct.  
ﬁThe 
test is 
not a subjective one, but an o
bjective
ﬂ one, and 
ﬁthe subjective 
reactions of employees are i
rrelevant to the question of whether 
there was in fact obje
ctionable conduct.
ﬂ  Lake Mary Health & 
Reh
abilitation
, 345 NLRB 544, 545 (2005).  At any rate, 
the 
record here undercuts the declarants
™ claim that they felt su
b-jectively threatened or coerced by Edward.  There was no ev
i-dence, for example, that either declarant reported E
dward to 
company officials or law enforcement authorities, sought to 

protect t
hemselves, or took steps to avoid Edward.  Moreover, 
neither of the declarants stated that they had any reason to b
e-
lieve that Edward would know h
ow employees voted on July 
13. The accounts of the declarants were also lacking in details 
that would be neces
sary, u
nder the circumstances present here, 
to find that Edward
™s alleged statements were coercive.  E
d-ward testified that she and other e
mployees 
ﬁjoked around
ﬂ in 
the employee dining room.  The declarants do not state whether 

Edward was laughing or other
wise 
ﬁjoking around
ﬂ when she 
made the alleged statement.  A
lthough the declarants report that 
they ove
rheard Edward
™s statements, they do not reveal who 
Edward was actually talking to.  There is no way of knowing 
whether Edward was a
ddressing a friend, a 
group of friends, a 
person or persons known to oppose the Union, or ev
eryone in 
the employee dining room.
 For the reasons discussed above I conclude that, even assu
m-ing the record showed that Edward engaged in the conduct 
described in the declarations subm
itted by the Respo
ndent, the 
conduct would not be a sufficient b
asis upon which to sustain 
Respondent Obje
ctions 3 and 4.
 CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in commerce 
within the meaning of Se
ction 2(2), (6)
, and (7) of the Act.
 2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 3.  The Respondent interfered with, restrained, and coerced 
employees in violation of Section 8(a)(1) of the Act when it 
announced a new 401(k) plan benefit during the fin
al 2 days 
before the scheduled July 13, 2007 representation ele
ction.
 4.  The above
-described unfair labor practices affect co
m-merce within the meaning of Section 2(2), (6), and (7) of the 
Act.
 5.  The Respondent was not shown to have violated Section 
8(a)
(1) of the Act on or about July 11, 2007, by threatening 
employees with reprisals if the Union was voted in.
 6.  Felicia Dixon was eligible to vote in the July 13, 2007 
representation election and the Board agent
™s objection to her 
ballot is ove
rruled.
 7. 
 Matthew Moore was ineligible to vote in the July 13, 
2007 representation ele
ction and the Union
™s objection to his 
ballot is sustained.
 8.  Union Objection 1 is overruled.
 9.  Union Objection 4 is sustained.
 10.  Respondent
™s Objections 1, 2, 3, and 4 are
 ove
rruled.
 11.  The objectionable conduct engaged in by the Respon
d-ent during the critical pre
election period had an impact on the 
election, and that impact was more than de min
imis.
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair la
bor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effect
u-ate the policies of the Act.
 On these findings of fact and concl
usions of law and on the 
entire record, I issue the follo
wing recomm
ended Order and 
Dire
ction
17 ORDER
 The Respondent, Grapetree Shores, Inc. d/b/a Divi Carina 
Bay Resort, Christia
nsted, St. Croix, U.S. Virgin Islands, its 
officers, agents, successors, and assigns, shall
 1. 
 Cease and desist from
 (a)
 Announcing any new empl
oyee benefit in a manner i
n-tended to influence the outcome of a representation ele
ction.
 (b) In any like or related manner interfering with, restrai
ning, 
or coercing employees in the exercise of the rights guara
nteed 
them by Section 7 of the Act.
 2.  Take 
the following affirmative action necessary to effe
c-tuate the policies of the Act.
 (a) Within 14 days after service by the Region, post at its f
a-cility in Christiansted, St. Croix, U.S. Virgin Islands, copies of 
the attached notice marked 
ﬁAppendix.
ﬂ18  Cop
ies of the n
otice, 
on forms provided by the Regional Dire
ctor for Region 24, 
17 If no exceptions are filed as provided by Sec. 102.46 of the 
Board
™s Rules and Regulations, the findings, conclusions, an
d reco
m-mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-ed by the Board and all objections to them shall be deemed waived for 
all pu
rposes.
 18 If this Order is enforced by a jud
gment of a United States court of 
appeals, the words in the
 notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                             DIVI CARINA BAY RESO
RT 327 after being signed by the Respondent
™s authorized represent
a-tive, shall be posted by the Respondent and mai
ntained for 60 
consecutive days in conspicuous places including all plac
es 
where notices to employees are customarily posted. 
 Reason
a-ble steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other mat
e-rial. In the event that, during the pendency of these procee
d-ings, the
 Respondent has gone out of business or closed the 
facility involved in these procee
dings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the notice to 

all current employees and former employees e
mployed by the 
Respondent at any tim
e since July 11, 2007.
 (b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certific
ation of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 IT IS FU
RTHER ORDERED
 that the complaint is dismissed ins
o-far as it a
lleges violations of the Act not specifically found.
 DIRECTION
 It is directed that, within 14 days from the date of this Dec
i-sion, Order and Direction, the challenged ballot of Felicia Di
x-on in C
ase 24
ŒRCŒ8566 be opened and counted by the Regio
n-al Director, along with the other valid ballots cast, and that a 
revised tally of ballots be issued.
 IT IS FURTHER ORDERED
 that if the revised tally of ballots r
e-veals that the Virgin Islands Workers Union 
(the Petitioner) has 
received a majority of the valid ballots cast, the Regional Dire
c-
tor shall issue a certification of represe
ntative.  If, however, the 
revised tally shows that the Petitioner has not received a m
a-jor
ity of the ballots cast, the Regional
 Director shall set aside 
the election and conduct a new election when he or she deems 

the circu
mstances permit a free choice.
  APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  Th
e National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this n
otice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on your b
e-half
 Act tog
ether with other employees for your ben
efit and 
protection
 Choose not to engage in any of these protected activ
i-ties.
  WE WILL NOT
 announce any new employee benefit(s) in a 
manner intended to influence the outcome of a representation 

election.
 WE WILL NOT
 in any like or related manner interfere with, r
e-strain, or coerce you in the e
xercise of the rights guaranteed 
you by Section 7 of the Act.
  GRAPETREE 
SHORES
, INC. D/B/A DIVI 
CARINA 
BAY 
RESORT
   